Citation Nr: 9912804	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.  The appellant appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  The veteran had active service from December 1941 to 
December 1946, and he died in February 1990.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant's award of Dependency and Indemnity 
Compensation (DIC) was terminated upon her remarriage in 
October 1992.  

3.  In March 1996 the appellant obtained an annulment of the 
marriage which occurred in October 1992.  

4.  There is no evidence that the March 1996 annulment was 
obtained through fraud by either party or by collusion.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have been 
met.  38 U.S.C.A. §§ 101(3), 103, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(aa), 3.55, 3.102, 3.207 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The 
appellant and the veteran were married in July 1971, and 
their marriage was terminated by his death in February 1990.  
The appellant remarried in October 1992.  A rating decision 
dated in April 1993 determined that the veteran's death was 
due to a service-connected disability, and accordingly, the 
appellant was awarded DIC benefits.  In May 1993 the 
appellant contacted the RO inquiring whether she could add 
her spouse as a dependent on her DIC award.  The appellant 
was informed that not only could she not add her spouse as a 
dependent on her DIC award, but that her DIC award would be 
terminated based on her remarriage.  

In August 1995 the appellant filed a Complaint for Annulment 
in the Circuit Court for the County of Oakland in the State 
of Michigan on the grounds that the parties never consummated 
their marriage.  Following a hearing in November 1995 the 
complaint for annulment was dismissed under the provisions of 
the annulment statute given the length of the marriage of 
approximately three years.  In December 1995 the appellant 
filed a Motion for Reconsideration of her Annulment Complaint 
specifying that:  

5.  That the plaintiff was to receive 
benefits as the result of her former 
husband's death which were later denied 
the day after her marriage to her current 
husband. . . .
8.  That plaintiff's current husband, 
upon learning of the denied benefits, 
refused to support the plaintiff. . . .

10.  That the plaintiff never consummated 
the marriage after learning of the 
defendant's refusal to support her.  

Based on the Motion for Reconsideration and testimony 
presented at a hearing in March 1996, the Court granted a 
default judgment of annulment.  

In May 1996 the RO requested a legal opinion from the VA 
Office of Regional Counsel concerning the effect of the 
default judgment of annulment.  In a November 1996 memorandum 
the regional counsel concluded that "I find that [the 
appellant's] actions, with regard to obtaining the annulment, 
are strongly suggestive of fraud due to the inconsistencies 
already discussed in this memorandum.  Simply, it is 
difficult to conclude that her reason for obtaining the 
annulment was related to anything but the fact that it 
provided the only way to restore DIC benefits.  Thus, the 
annulment is invalid for VA purposes."  

The Board, however, disagrees with the conclusion of the 
Regional Counsel.  "The remarriage of the surviving spouse of 
a veteran shall not bar the furnishing of benefits to such 
person as the surviving spouse of the veteran if the 
remarriage is void, or has been annulled by a court with 
basic authority to render annulment decrees unless the 
Secretary determines that the annulment was secured through 
fraud by either party or collusion."  38 U.S.C.A. § 103.  See 
also 38 C.F.R. §§ 3.55(a)(1), 3.207(b).  In this case there 
does not appear to be any suggestion that the Oakland County 
Circuit Court was not a proper court of the basic authority 
to render an annulment decree.  That Court was appraised, 
essentially, that the appellant's DIC benefits were 
terminated and that her husband declined to provide support 
to her after those benefits were discontinued.  There is no 
evidence that the representation that the appellant's husband 
failed to support her after her DIC benefits were 
discontinued was fraudulent or in any way amounted to 
collusion between the two.  Absent such evidence, the Board 
concludes that the March 1996 default judgment of annulment 
is valid and sufficient to dissolve the appellant's marriage 
for VA purposes.  As such, the appellant is entitled to 
recognition as the veteran's surviving spouse, and is 
entitled to a reinstatement of her DIC benefits.  


ORDER

The appellant is recognized as the veteran's surviving spouse 
for VA benefit purposes, and the benefit sought on appeal is 
granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals




 

